Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2020 has been entered.

Response to Amendment
Examiner acknowledges the reply filed on 2/02/2021 in which claims 1, 13, 14, 16 and 20 have been amended. Currently claims 1-20 are pending for examination in this application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear if claim 20 requires both a pierceable material and cellulose acetate or if the cellulose acetate is the pierceable material. Further it appears as if cellulose acetate is porous (see page 5 of applicant’s disclosure discussing the material having a resistance to draw implying that air is drawn through the material at a resistance). Thus it is unclear how the material can “substantially close” the hole formed by the piercing element. What are the metes and bounds of “substantially close”?

Claim Interpretation
	The examiner notes the term “about” in claims 7 and 8 allows for minor variance in manufacturing and minimal variations under conditions of use.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “piercing element” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 9, 10 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pearce (EP 0,333,334) in view of Fox (US 4,695,274 A) in view of Slutsky et al. (US 6,102,036) in further view of Valentini et al. (US 4,069,819). 
Regarding claim 1, Pearce discloses:
A nicotine powder delivery system (this has been interpreted as intended use, a powder delivery system suitable for delivering a nicotine powder; figure 1), comprising:

a tubular inhaler body (figures 1-5 show that the path from 20 to 50,54 is tubular; see annotated figure below for the examiner’s interpretation of what the tubular inhaler body comprises) extending between the proximal end and the distal end, the tubular inhaler body comprising a mouthpiece portion (20) at the proximal end (at 20) and a distal end portion (where 50, 54 are located) at the distal end (end at 50,54); 
a nicotine powder receptacle (30) disposed within the tubular inhaler body between the mouthpiece portion and the distal end portion (see figures 1-3); 
an air inlet port (41, 42, 43) extending through the tubular inhaler body (see figures 1-3) and into the nicotine powder receptacle (30) (col. 3, lines 23-26); 
a mouthpiece air channel (channel through 20) fluidly connecting the nicotine powder receptacle with a proximal end of the mouthpiece portion (see figures 1-3); 
an end cap element (54) disposed in the distal end portion of the tubular inhaler body (see figure 4), the end cap including a piercing element (50, 51); 
a powder capsule containing a powder is disposed within the nicotine powder receptacle (col. 1, lines 11-16), wherein the powder capsule rotates about a an axis when air flows from the air inlet port to the mouthpiece air channel (col. 4, lines 20-28), wherein a piercing element of the end cap element forms a single aperture through the wall of the nicotine powder capsule (col. 4, lines 9-17).  

    PNG
    media_image1.png
    888
    659
    media_image1.png
    Greyscale

	Pearce does not explicitly disclose the end cap element formed of a piercable material that substantially closes a hole formed by a piercing element once a piercing element is removed, wherein the piercing element passes through the end cap, nor that the powder capsule contains a nicotine powder.
	However, Fox teaches a delivery device wherein an end cap (33) is formed of a piercable material (col. 3, lines 5-9) that substantially closes a hole formed by a 

    PNG
    media_image2.png
    177
    295
    media_image2.png
    Greyscale

	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Pearce wherein disclose the end cap element formed of a piercable material that substantially closes a hole formed by a piercing element once a piercing element is removed, wherein the piercing element passes through the end cap as taught by Fox for the benefit of covering the piercable element so that the user is less prone to accidentally pricking themselves when the device is open (see figure below). 

    PNG
    media_image3.png
    472
    260
    media_image3.png
    Greyscale


	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Pearce wherein the capsule contains nicotine powder for the purpose of mimicking the pharmologic effects of nicotine administration while minimizing or preventing the delivery of extraneous irritants or toxins into the oral cavity and respiratory system (col. 3, lines 29-34). 
	As modified, Pearce does not explicitly disclose that the nicotine capsule rotates about its own longitudinal axis. 
	However, Valentini discloses an inhalation device and thus is analogous art wherein a capsule (C) pierced on one end (figure 3, 5) is oriented vertically in the chamber (figure 5) such that the capsule rotates about a longitudinal axis of the capsule (axis along the length of C) (figure 5) (col. 1, lines 16-20). 
	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Pearce wherein the nicotine capsule rotates about its own longitudinal axis for the benefit of a less cumbersome device (col. 1, lines 59-61) by reducing the size of the chamber while still effectively releasing the medicament within the capsule (col. 1, lines 16-20).

Regarding claim 2, Pearce as modified discloses the claimed invention substantially as claimed as set forth for claim 1 above. Pearce further discloses wherein the air inlet port (41, 42, 43) is off-set from the longitudinal axis of the nicotine powder 

Regarding claim 3, Pearce as modified discloses the claimed invention substantially as claimed as set forth for claim 1 above. Pearce further discloses wherein the nicotine powder receptacle (30) has a circular cross-sectional shape (see figure 4) and the air inlet port is tangential to the nicotine powder receptacle (see figure 4).  

Regarding claim 4, Pearce as modified discloses the claimed invention substantially as claimed as set forth for claim 1 above. Pearce further discloses wherein the air inlet port (41, 42, 43) comprises a first air inlet port (41) and a second air inlet port (42).  

Regarding claim 5, Pearce as modified discloses the claimed invention substantially as claimed as set forth for claim 4 above. Pearce further discloses wherein the nicotine powder receptacle (30) has a circular cross-sectional shape (see figure 4) and the first air inlet port (41) is tangential to the nicotine powder receptacle (30) and the second air inlet port (42) is tangential to the nicotine powder receptacle (30).  See figure 4.

Regarding claim 6, Pearce as modified discloses the claimed invention substantially as claimed as set forth for claim 5 above. Pearce further discloses the first air inlet port (41) opposes the second air inlet port (42) (see figures 2 and 4 which show that these ports are on opposite sides of the inhaler and thus oppose each other).  

Regarding claim 9, Pearce as modified discloses the claimed invention substantially as claimed as set forth for claim 1 above. Slutsky further discloses the nicotine powder comprises particles comprising nicotine and having a mass median aerodynamic diameter of about 10 micrometres or less, or about 5 micromctres or lcss, or in a range from about 1 micrometres to about 3 micrometres (col. 7, lines 43-63).  

Regarding claim 10, Pearce as modified discloses the claimed invention substantially as claimed as set forth for claim 9 above. Slutsky further discloses, wherein the particles comprising nicotine comprises nicotine salt (col. 3, lines 62-64) or nicotine salt hydrate.

Regarding claim 12, Pearce as modified discloses the claimed invention substantially as claimed as set forth for claim 9 above. Slutsky further discloses wherein the nicotine powder capsule contains particles comprising flavour (col. 9, lines 25-30) but does not explicitly state that these particles have a mass median aerodynamic diameter of about 20 micrometres or greater, or in a range from about 50 micrometres to about 150 micrometres.  
	However, Slutsky states that the size of particles affects where they are deposited (col. 7, lines 43-63) and more particularly that larger particles stay in the oral cavity (which would be beneficial for a flavor since taste buds are in one’s oral cavity). Thus the mass median aerodynamic diameter is a results effective variable. Therefore, it would have been obvious to one having ordinary skill in the art at the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding Claim 13 Pearce as modified discloses the claimed invention substantially as claimed as set forth for claim 1 above and further discloses the piercing element (50, 51) comprising a single needle (50; figures 1-5) constructed to pass through the end-cap element (33 of Fox). 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pearce (EP 0,333,334) in view of Fox (US 4,695,274 A) in view of Slutsky et al. (US 6,102,036) in view of Valentini et al. (US 4,069,819) in further view of Seeney et al. (US 2014/0130800 A1).
Regarding claim 7, Pearce as modified discloses the claimed invention substantially as claimed as set forth for claim 1 above. Pearce further discloses wherein the nicotine powder receptacle (30) has a circular cross- sectional shape (see figure 4) and a first diameter (see figure 4) but does not explicitly state wherein the nicotine powder capsule has a second diameter that is less than the first diameter, and the second diameter is in a range from about 80% to about 99% of the first diameter 
	However Seeney discloses a capsule receptacle (chamber) wherein the capsule has a second diameter that is less than the first diameter, and the second diameter is in a range from about 80% to about 99% of the first diameter or the second diameter is in a range from about 90% to about 98% of the first diameter [0054].	
	Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Pearce with Seeney’s capsule for the benefit of ease of manufacture [0042] wherein the nicotine powder capsule has a second diameter that is less than the first diameter, and the second diameter is in a range from about 80% to about 99% of the first diameter or the second diameter is in a range from about 90% to about 98% of the first diameter as taught by Seeney for the benefit of promoting epicyclic motion of the capsule within the chamber [0054] which promotes powder dispersion.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pearce (EP 0,333,334) in view of Fox (US 4,695,274 A) in view of Slutsky et al. (US 6,102,036) in view of Valentini et al. (US 4,069,819) in further view of Haaije de Boer et al. (US 2003/0015195 A1)
Regarding claim 8, Pearce as modified discloses the claimed invention substantially as claimed as set forth for claim 1 above. Pearce further discloses wherein the end-cap element (54) that has a resistance to draw (RTD) greater than about 120 mm WG (54 does not allow airflow and thus must have a resistance greater than about 
	However, Haaije de Boer teaches that resistance affects both patient comfort as well as drug deposition in the upper respiratory tract [0084] and thus is a results effective variable. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Pearce by making disclose the nicotine powder delivery system has a resistance to draw (RTD) in a range from about 50 mm WG to about 100 mm WG as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pearce (EP 0,333,334) in view of Fox (US 4,695,274 A) in view of Slutsky et al. (US 6,102,036) in view of Valentini et al. (US 4,069,819) in further view of Rigas et al. (US 2014/0088045 A1)
Regarding claim 11, Pearce as modified discloses the claimed invention substantially as claimed as set forth for claim 9 above. Slutsky further discloses wherein the particles comprising nicotine comprise other components (col. 3, lines 55-58) but not explicitly an amino acid coating, such as a leucine coating or L-leucine coating.
	However, Rigas teaches a product to be delivered via inhalation including nicotine and an amino acid coating [0218].
. 

Claims 14, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pearce (EP 0,333,334) in view of Fox (US 4,695,274 A) in view of Slutsky et al. (US 6,102,036) in view of Valentini et al. (US 4,069,819) in view of Horian (US 8,813,759 B1).
Regarding claim 14, Pearce as modified discloses the nicotine powder delivery system according to claim 1 and the piercing element comprising a single needle (50) is constructed to pass through the end-cap element and pierce the nicotine powder capsule and the nicotine powder delivery system is removed from the piercing element (see claim 1 above) but does not explicitly state that the nicotine powder delivery systems are contained within an article, wherein a piercing element is fixed to the article and the nicotine powder delivery system is removed from article for consumption.  
	However, Horian teaches a nicotine inhaler (10; figure 1) which is one o fa plurality of nicotine powder inhalers (col. 6, lines 51-58) contained in an article (46), wherein a piercing element is fixed to the article (col. 6, lines 51-54) and the nicotine inhaler is removed from the article (46) for consumption (col. 6, lines 62-66).
	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Pearce wherein the nicotine powder delivery systems are contained within an article, wherein a 

Regarding claim 18, Pearce as modified discloses the nicotine powder delivery system according to claim 1 and the piercing element passes through the end-cap element and pierces a single hole into the nicotine powder capsule and the nicotine powder delivery system is removed from the piercing element (see claim 1 above) but does not explicitly state that the nicotine powder delivery systems are contained within an article, wherein a plurality of piercing elements are fixed to the article and the number of piercing elements is equal to the number of nicotine powder delivery systems.  
	However, Horian teaches a nicotine inhaler (figure 1) contained in an article (46), wherein a piercing element is fixed to the article (col. 6, lines 51-54).
	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Pearce wherein the nicotine powder delivery systems are contained within an article, wherein a piercing element is fixed to the article as taught by Horian for the benefit of having a safe and easy method of transportation for the nicotine powder delivery system. While Horian does not explicitly state the number of piercing elements is equal to the number of nicotine delivery systems, the courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). It is the 

Regarding claim 19, Pearce as modified discloses the claimed invention substantially as claimed as set forth for claim 18 above. Pearce as modified further discloses wherein each of the plurality of piercing elements is registered and inserted into a corresponding nicotine powder capsule (Horian: col. 4, lines 9-35; as set forth above the piercing elements have been duplicated) and forming a single aperture in the corresponding nicotine powder capsule (Pearce: col. 4, lines 9-17).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pearce (EP 0,333,334) in view of Slutsky et al. (US 6,102,036)
Regarding claim 15, Pearce discloses a ready to consume powder capsule containing a powder (col. 1, lines 11-16), and having only a single aperture through the capsule for releasing aerosolized powder through the single aperture (col. 4, lines 9-17).  
	While Pearce doesn’t explicitly state the powder is a nicotine powder comprising particles comprising nicotine, Slutsky teaches a delivery device wherein the device delivers a nicotine powder (col. 3, lines 24-34).
	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Pearce wherein the capsule contains nicotine powder for the purpose of mimicking the pharmologic effects of nicotine administration while minimizing or preventing the delivery of . 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pearce (EP 0,333,334) in view of Slutsky et al. (US 6,102,036) in view of Zoltan et al. (US 4,790,305).
Regarding claim 16, A method of inhaling powder, comprising:
inhaling air through a powder inhaler (figure 1), comprising a capsule having only a single aperture through the capsule (col. 4, lines 9-17) and releasing particles comprising powder through the single aperture and into the air (interpreted as into the airflow) to deliver the particles to lungs of the user (col. 4, lines 20-29).
Pearce does not explicitly state that the powder is nicotine powder. 
Slutsky teaches a delivery device wherein the device delivers a nicotine powder (col. 3, lines 24-34).
	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Pearce wherein the capsule contains nicotine powder for the purpose of mimicking the pharmologic effects of nicotine administration while minimizing or preventing the delivery of extraneous irritants or toxins into the oral cavity and respiratory system (col. 3, lines 29-34). 
	Pearce does not explicitly state wherein the air flow rate is less than about 2 liters per minute. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the flow rate to be less than about 2 liters per minute as applicant appears to have placed no criticality on the claimed range (see page 10, lines 18-22 which disclose a large range of possible flow rates) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Further, Zoltan teaches less than 30 liters/minute provides the benefit of minimizing mouth deposition. 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pearce (EP 0,333,334) in view of Slutsky et al. (US 6,102,036) in view of Zoltan et al. (US 4,790,305) in view of Valentini et al. (US 4,069,819).
Regarding claim 17, Pearce discloses the claimed invention as claimed as set forth for claim 16 above. Pearce further discloses wherein the inhaling air step rotates the nicotine capsule about a longitudinal axis when releasing particles comprising nicotine through the single hole and into the air (col. 4, lines 9-35).  
As modified, Pearce does not explicitly disclose that the nicotine capsule rotates about its own longitudinal axis. 
	However, Valentini discloses an inhalation device and thus is analogous art wherein a capsule (C) pierced on one end (figure 3, 5) is oriented vertically in the 
	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Pearce wherein the nicotine capsule rotates about its own longitudinal axis for the benefit of a less cumbersome device (col. 1, lines 59-61) by reducing the size of the chamber while still effectively releasing the medicament within the capsule (col. 1, lines 16-20).

Response to Arguments
Applicant’s arguments with respect to the claims have been fully considered but they are not persuasive. Applicant’s representative asserts that the claims are not obvious over the cited references. It is the examiner’s position that given a careful reading, the claims do not distinguish over the prior art of record.
Applicant’s representative asserts that the cited references fail to teach or suggest all of the limitations of the claims. The examiner respectfully disagrees and has provided annotated figures in the instant rejection to make clear the examiner’s interpretation. The examiner maintains their previous position regarding Pearce, Fox and Slustsky.
With regard to the end cap, applicant’s representative asserts that it is unclear what modification the examiner intends to assert. The examiner notes that the structure of Pearce and Fox are fairly similar, with the only difference being the additional material over Fox which covers the sharp needle when not in use. This would achieve the benefit of not having the piercable element always connected to the inside of the device itself which can lead to the user accidentally pricking In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The examiner has provided annotated figures which clearly show the modification. Pearce combined with Fox teach a piercable element covered by an end cap, wherein the piercable element moves through the end cap when needed to pierce the capsule. This would not render the device inoperable as the sharp needle would pierce through the additional material in order to pierce the capsule when needed.
Applicant's representative argues the combination of Pearce and Valentini, indicating that altering the rotation of the capsule would change the principle operation of the device. The examiner respectfully disagrees. The principle operation of the device is to agitate the capsule in order to dispense medicament. The examiner sees no evidence presented by the applicant that the device would not be able to dispense medicament in the position taught by Valentini.

	With regard to claims 16 and 17, applicant’s representative states that it would not have been obvious to have modified Pearce with Slutsky due to the properties of nicotine powder. The examiner respectfully disagrees. Slutsky clearly In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). The examiner further notes that the flow rates applicant’s representative is arguing refer to the system in Slutsky, however the examiner is not utilizing the system in Slutsky but rather relying upon the prior art of Slutsky to teach that it is known to deliver a powdered nicotine to a user. That is the examiner is just altering the powder that is in the prior art of Pearce’s capsule. Furthermore, Slutsky does not state that nicotine cannot be delivered at a lower flow. 
In light of the remarks and standing rejection above, the examiner asserts the prior art of record teaches all the elements as claimed and these elements satisfy all structural, functional, operational, and spatial limitations currently in the claims. Therefore, the standing rejections are proper and maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA MURPHY whose telephone number is (571)270-7362.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571)272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTORIA MURPHY/Primary Examiner, Art Unit 3785